Title: To James Madison from Sylvanus Bourne, 5 May 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Amsm. May 5h. 1801.
					
					Inclosing you the Leyden Gazette of this date I avail myself of the opportunity to express to you my regret at finding by the Gazettes of our Country, that the memorial which I had the honor to transmit your Predecessor last fall in behalf of the Consuls of the U States, has not met with the expected success in Congress, which I think must have resulted from a misapprehension of the nature & object of our request on the part of Govt. as I see by the papers refered to that it was regarded as an exclusive prayer for having a salary attached to the Consular Appointment  a reference however to the letters & papers accompanying the memorial will tend to prove that the mode of compensation for our services was left entirely to the discretion & wisdom of Govt. & that the grant of a Consular fee on vessells according to their tonnage was more particularly expected to be allowed than any stipulated sums by way of Salary from the public Chest, & I can not but yet flatter myself that on a review of the arguments on which our application is founded, joined to a sense of the justice & propriety of the thing that Govt. will in course of next year be disposed to make some more favorable arrangement for the support & protection of their Consuls especially when the fact is duly appretiated of their being considered to have forfeited their Rights & priviliges of Amn. Citizens by their Residence in a Country which happens to be at war with another, their property thereby Subject to Confiscation & capture.  It appears but just that Govt. ought to protect their Rights or as a substitute make them a due consideration in equivalence for the loss of them—as that loss is the necessary effect of their Residence in a foreign Country by the appointment of Govt. (according to the arbitrary rule laid down & acted upon by the present  of the Seas)  I feel confident my respected Sir that you will duly appretiate the present situation we are placed in & be disposed to give aid & influence to have such provision made for us as a due regard to the Officer & the public Interest may dictate & justify.  I beg leave to refer you to Mr. Polanen for an Account of the actual state of affairs in Europe which seems as yet to be of a very problematical complexion & as little susceptible of a due delineation as at any time since the existence of the unhappy contest in Europe.  I have the honor to be with great Respect Yr. Obt. Servt.
					
						Sylvanus Bourne
					
					
						Please forward the inclosed to the President of U.S.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
